 
Exhibit 10.7


[sandobletteramendment_image1.gif]
Corporate Office
40 Pacifica, Suite 900
Irvine, California 92618
USA








                                




November 4, 2014


Barry Sando
1 CoreLogic Drive
Westlake, TX 76262


RE: Amendment to Employment Agreement


Dear Barry:


This letter (this “Letter”), effective as of October 6, 2014, describes certain
changes to the terms and conditions of your employment and, once signed, will
serve as an amendment to the Employment Agreement between you and CoreLogic,
Inc. (the “Company”), dated May 3, 2011, which incorporates the June 16, 2014,
Amendment to Employment Agreement (collectively, “Employment Agreement”). Any
terms used in this Letter that are not defined herein have the definition
ascribed to them in the Employment Agreement. Note that you are referenced as
“the Executive” herein.


This Letter, when fully executed, together with the Employment Agreement, which
specifically incorporates the Confidential Information and Inventions Agreement
you executed and corporate policies of the Company, reflects the entire
agreement regarding the terms and conditions of your employment. Unless
expressly modified by this Letter, the terms and conditions of the Employment
Agreement will remain the same. To the extent that the terms of this Letter are
inconsistent with the terms of your Employment Agreement, this Letter supersedes
the terms of your Employment Agreement.


Section 1.2 of the Employment Agreement is hereby amended and restated in its
entirety as follows:


Duties. During the Period of Employment, the Executive shall serve the Company
as its Senior Executive Vice President, Group Executive of the Corporation, and
shall have such other duties and responsibilities as the Chief Operating &
Financial Officer (the “COFO”) or the Chief Executive Officer (the “CEO”) shall
determine from time to time. The Executive shall be subject to the corporate
policies of the Company as they are in effect from time to time throughout the
Period of Employment (including, without limitation, the Company’s Code of
Conduct, as it may change from time to time). During the Period of Employment,
the Executive shall report directly to the COFO.



Page | 1



--------------------------------------------------------------------------------



By executing this Letter, you confirm your decision to accept the amendment to
the terms of your Employment Agreement and you agree that your employment will
continue to be governed by the Employment Agreement, as amended by this Letter.


I have provided you two originals of this letter. Please sign both originals,
and return one original to me no later than November 10, 2014.




Very truly yours,


CoreLogic, Inc.


/s/ Anand K. Nallathambi


Anand K. Nallathambi
President & Chief Executive Officer






Read, understood, consented to, and agreed to as of this 10th day of November,
2014:




/s/ Barry M. Sando        
Barry M. Sando


 

Page | 2

